The judgment of the Supreme Court was entered November 26th 1880,
Per Curiam.
It is true physical annexation to realty is not necessary to convert a chattel into a fixture. If the article, whether fast or loose, be indispensable in carrying on the specific business, it becomes a part of the realty: Morris’s Appeal, 7 Norris 368 and cases there cited. An article which would otherwise be deemed a fixture may, by severance and the understanding of the parties, become a chattel. The stove pattern in contention had for a long time been treated as a chattel. It had been taken from the foundry and removed about a mile therefrom to the residence of one to whom it was pledged as security for a debt. This *409particular pattern was not essentially necessary for carrying on the foundry business. A pattern used to-day may be superseded by an improved pattern to-morrow, and be thrown aside as useless. The plaintiff in error had treated other patterns in the foundry as chattels, and levied on and sold them as such. This very issue assumes the property in question to be personalty. If it were realty the sheriff’s hands would not have staid for the trial of this issue. If the pattern was a fixture and illegally severed this was not the proper action to try the ownership. Whether the learned judge was correct in declaring all the articles which he named were not fixtures we do not now decide, as it is not necessary in the determination of this case. Under all the evidence he was entirely right in holding this pattern was not a fixture.
Judgment affirmed.